       Case 3:19-cv-01701-MO         Document 138    Filed 04/15/21   Page 1 of 4



Nancy M. Erfle, OSB No. 902570
nerfle@grsm.com
GORDON REES SCULLY MANSUKHANI, LLP
1300 SW Fifth Avenue, Suite 2000
Portland, OR 97201
Telephone: (503) 382-3852
Facsimile: (503) 616-3600

Taylor T. Daly (admitted pro hac vice)
Taylor.daly@nelsonmullins.com
Brandee J. Kowalzyk (admitted pro hac vice)
Brandee.kowalzyk@nelsonmullins.com
Richard B. North, Jr. (admitted pro hac vice)
Richard.north@nelsonmullins.com
Shaniqua L. Singleton (admitted pro hac vice)
Shaniqua.singleton@nelsonmullins.com
Philip M. Busman (admitted Pro Hac Vice)
Phil.busman@nelsonmullins.com
James F. Rogers (admitted pro hac vice)
jim.rogers@nelsonmullins.com
Elizabeth C. Helm (admitted pro hac vice)
kate.helm@nelsonmullins.com
Mark R. Nash, admitted Pro Hac Vice
Mark.nash@nelsonmullins.com
NELSON MULLINS RILEY & SCARBOROUGH LLP
201 17th Street NW, Suite 1700
Atlanta, GA 30363
Telephone: (404) 322-6000
Facsimile: (404) 322-6050

      Attorneys for Defendants




                      IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

JUSTIN PETERSON,                                    Case No. 3:19-cv-01701-MO

                           Plaintiffs,              DEFENDANTS’ RESPONSE TO
                                                    PLAINTIFF’S OBJECTIONS
      vs.                                           DEFENDANTS’ WITNESS LIST

C.R. BARD, INC. and BARD PERIPHERAL
VASCULAR, INC.

                           Defendants.


   DEFENDANTS’ RESPONSE TO PLAINTIFF’S              GORDON REES SCULLY MANSUKHANI, LLP
   OBJECTIONS DEFENDANTS’ WITNESS LIST -            1300 SW Fifth Avenue, Suite 2000
   Page 1 of 4                                      Portland, OR 97201
                                                    Telephone: (503) 382-3852
                                                    Facsimile : (503) 616-3600
        Case 3:19-cv-01701-MO         Document 138       Filed 04/15/21     Page 2 of 4




       Defendants C. R. Bard, Inc. and Peripheral Vascular, Inc. (collectively “Bard”), through

their respective attorneys, submit the following Response to Plaintiff’s Objections to Defendants’

Witness List:

       Bard’s responses to Plaintiff’s Objections to Defendants’ Witness List (Doc. 119) are

incorporated through Bard’s responses to Plaintiff’s objections as submitted during the

deposition designation process, which responses will be filed on April 16, 2021, in accordance

with the Court’s Order Granting the Parties’ Joint Submission to Modify Certain Pretrial

Submission Deadlines (Docs. 77 and 78.).
       To the extent Plaintiff’s objections are incorporated through Plaintiff’s Motion in Limine

(see Docs. 119 and 120), Bard incorporates herein its forthcoming response to the same, to be

filed April 16, 2021.


 Dated: April 15, 2021.             GORDON REES SCULLY MANSUKHANI, LLP


                                     By: s/ Nancy M. Erfle
                                         Nancy M. Erfle, OSB No. 902570
                                         nerfle@grsm.com
                                         GORDON REES SCULLY MANSUKHANI, LLP
                                         1300 SW Fifth Avenue, Suite 2000
                                         Portland, OR 97201
                                         Telephone: (503) 382-3852
                                         Facsimile: (503) 616-3600

                                         Taylor T. Daly (admitted pro hac vice)
                                         Taylor.daly@nelsonmullins.com
                                         Brandee J. Kowalzyk (admitted pro hac vice)
                                         Brandee.kowalzyk@nelsonmullins.com
                                         Richard B. North, Jr. (admitted pro hac vice)
                                         Richard.north@nelsonmullins.com
                                         Shaniqua L. Singleton (admitted pro hac vice)
                                         Shaniqua.singleton@nelsonmullins.com
                                         Philip M. Busman (admitted Pro Hac Vice)
                                         Phil.busman@nelsonmullins.com
                                         James F. Rogers (admitted pro hac vice)
                                         jim.rogers@nelsonmullins.com
                                         Elizabeth C. Helm (admitted pro hac vice)
                                         kate.helm@nelsonmullins.com

   DEFENDANTS’ RESPONSE TO PLAINTIFF’S                  GORDON REES SCULLY MANSUKHANI, LLP
   OBJECTIONS DEFENDANTS’ WITNESS LIST -                1300 SW Fifth Avenue, Suite 2000
   Page 2 of 4                                          Portland, OR 97201
                                                        Telephone: (503) 382-3852
                                                        Facsimile : (503) 616-3600
   Case 3:19-cv-01701-MO   Document 138     Filed 04/15/21    Page 3 of 4



                             Mark R. Nash, admitted Pro Hac Vice
                             Mark.nash@nelsonmullins.com
                             NELSON MULLINS RILEY & SCARBOROUGH LLP
                             201 17th Street NW, Suite 1700
                             Atlanta, GA 30363

                                Attorneys for Defendants C.R. Bard, Inc. and Bard
                             Peripheral Vascular, Inc.




DEFENDANTS’ RESPONSE TO PLAINTIFF’S        GORDON REES SCULLY MANSUKHANI, LLP
OBJECTIONS DEFENDANTS’ WITNESS LIST -      1300 SW Fifth Avenue, Suite 2000
Page 3 of 4                                Portland, OR 97201
                                           Telephone: (503) 382-3852
                                           Facsimile : (503) 616-3600
                            Case 3:19-cv-01701-MO          Document 138       Filed 04/15/21    Page 4 of 4



                                                    CERTIFICATE OF SERVICE

                            I hereby certify that I caused a true and correct copy of this document to be filed on the

                  15th day of April, 2021, via the CM/ECF filing system which will transmit a service copy of the

                  same to all counsel of record.

                      Dated: April 15, 2021.             GORDON REES SCULLY MANSUKHANI, LLP


                                                         By: s/ Nancy M, Erfle
                                                             Nancy M. Erfle, OSB No. 902570
                                                             nerfle@grsm.com




                        DEFENDANTS’ RESPONSE TO PLAINTIFF’S                   GORDON REES SCULLY MANSUKHANI, LLP
                        OBJECTIONS DEFENDANTS’ WITNESS LIST -                 1300 SW Fifth Avenue, Suite 2000
                        Page 4 of 4                                           Portland, OR 97201
                                                                              Telephone: (503) 382-3852
1201436/57761203v.1
                                                                              Facsimile : (503) 616-3600
